

115 HR 3199 IH: Improving Access to Higher Education Act of 2017
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3199IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. DeSaulnier (for himself, Mr. Hoyer, Mr. Huffman, Mr. Langevin, Mrs. Davis of California, Mr. Pallone, Mr. Khanna, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to improve accessibility to, and completion of,
			 postsecondary education for students, including students with
			 disabilities, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Improving Access to Higher Education Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Programs to provide students with disabilities with a quality higher education
					Sec. 101. Supporting postsecondary faculty, staff, and administrators in providing accessible
			 education.
					Sec. 102. Office of Accessibility.
					Sec. 103. Accessible instructional materials and technology.
					Sec. 104. Postsecondary programs for students with intellectual disabilities.
					Sec. 105. National Technical Assistance Center and National Coordinating Center for Inclusion of
			 Students with Intellectual Disabilities.
					Sec. 106. Definitions.
					Title II—Miscellaneous provisions
					Sec. 201. Submission of data with respect to students with disabilities.
					Sec. 202. Training for realtime writers to provide closed captioning and court reporting services.
					Sec. 203. Perfecting amendment.
				
			IPrograms to provide students with disabilities with a quality higher education
			101.Supporting postsecondary faculty, staff, and administrators in providing accessible education
 (a)GrantsSection 762 of the Higher Education Act of 1965 (20 U.S.C. 1140b) is amended to read as follows:  762.Grants authorized (a)Competitive grants authorized To support postsecondary faculty, staff, and administrators in providing an accessible education (1)In generalFrom amounts appropriated under section 765C, the Secretary shall award grants, on a competitive basis, to institutions of higher education to enable the institutions to carry out the activities under subsection (b).
 (2)Awards for professional development and technical assistanceNot less than 5 grants shall be awarded to institutions of higher education that provide professional development and technical assistance in order to improve access to and completion of postsecondary education for students, including students with disabilities.
								(b)Duration; activities
 (1)DurationA grant under this subpart shall be awarded for a period of 5 years. (2)Authorized activitiesA grant awarded under this subpart shall be used to carry out one or more of the following activities:
 (A)Teaching methods and strategiesThe development and implementation of training to provide innovative, effective, and evidence-based teaching methods and strategies, consistent with the principles of universal design for learning, to provide postsecondary faculty, staff, and administrators with the skills and supports necessary to teach and meet the academic and programmatic needs of students (including students with disabilities) in order to improve the retention of such students in, and the completion by such students of, postsecondary education. Such methods and strategies may include in-service training, professional development, customized and general technical assistance, workshops, summer institutes, distance learning, and training in the use of assistive and educational technology.
 (B)Implementing accommodationsThe development and implementation of training to provide postsecondary faculty, staff, and administrators methods and strategies of providing appropriate accommodations for students with disabilities, including descriptions of legal obligations of the university to provide such accommodations.
 (C)Effective transition practicesThe development and implementation of innovative, effective, and evidence-based teaching methods and strategies to provide postsecondary faculty, staff, and administrators with the skills and supports necessary to ensure the successful and smooth transition of students with disabilities from secondary school to postsecondary education. The teaching methods and strategies may include supporting students in the development of self-advocacy skills to improve transition to, and completion of, postsecondary education.
 (D)Distance learningThe development and implementation of training to provide innovative, effective, and evidence-based teaching methods and strategies to enable postsecondary faculty, staff, and administrators to provide accessible distance education programs or classes that would enhance the access of students (including students with disabilities) to postsecondary education, including the use of accessible curricula and electronic communication for instruction and advising.
 (E)Career pathway guidanceThe development and implementation of effective and evidence-based teaching methods and strategies to provide postsecondary faculty, staff, and administrators with the ability to advise students with disabilities with respect to their chosen career pathway, which shall include—
 (i)supporting internships, apprenticeships, or work-based learning opportunities; (ii)counseling on coursework to meet the recognized educational credential or recognized postsecondary credential appropriate for the field chosen;
 (iii)developing self-advocacy skills to advocate for appropriate accommodations once in the workplace; or
 (iv)support with selecting a career pathway that leads to competitive, integrated employment. (3)Mandatory evaluation and disseminationAn institution of higher education awarded a grant under this subpart shall evaluate and disseminate to other institutions of higher education the information obtained through the activities described in subparagraphs (A) through (E) of paragraph (2).
 (c)Considerations in making awardsIn awarding grants, contracts, or cooperative agreements under this subpart, the Secretary shall consider the following:
 (1)Geographic distributionProviding an equitable geographic distribution of such awards. (2)Rural and urban areasDistributing such awards to urban and rural areas.
 (3)Range and type of institutionEnsuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education.
								(d)Reports
 (1)Initial reportNot later than one year after the date of enactment of the this Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this part, including a review of the activities and program performance of such projects based on existing information as of the date of the report.
 (2)Subsequent reportNot later than five years after the date of the first award of a grant under this subpart after the date of enactment of this Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—
 (A)reviews the activities and program performance of the projects authorized under this subpart; and (B)provides guidance and recommendations on how effective projects can be replicated..
 (b)ApplicationsSection 763 of the Higher Education Act of 1965 (20 U.S.C. 1140c) is amended to read as follows:  763.ApplicationsEach institution of higher education desiring to receive a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include—
 (1)a description of the activities authorized under this subpart that the institution proposes to carry out, and how such institution plans to conduct such activities in order to further the purpose of this subpart;
 (2)a description of how the institution consulted with a broad range of people, including individuals with expertise in disability supports or special education, within the institution to develop activities for which assistance is sought;
 (3)a description of how the institution will coordinate and collaborate with the office of accessibility; and
 (4)a description of the extent to which the institution will work to replicate the research-based and best practices of institutions of higher education with demonstrated effectiveness in serving students with disabilities..
 102.Office of AccessibilitySubpart 1 of part D of title VII of the Higher Education Act of 1965 (20 U.S.C. 1440a et seq.) is amended—
 (1)by redesignating section 765 as section 765C; (2)by inserting after section 764 the following:
					
						765A.Office of Accessibility
 (a)EstablishmentEach institution of higher education shall establish an office of accessibility to develop and implement policies to support students who enter postsecondary education with disabilities and students who acquire a disability while enrolled in an institution of higher education.
 (b)DutiesEach office of accessibility shall— (1)inform students, during student orientation, about services provided at the institution of higher education, and continually update such information through the accessibility office's website and other communications to improve accessibility of such services;
 (2)provide information to students regarding accommodations and modifications provided by the institution of higher education with respect to internships, practicums, work-based learning, apprenticeships, or other work-related environments that—
 (A)the student may engage in through courses; or (B)are necessary for completion of a recognized educational credential or recognized postsecondary credential;
 (3)provide information to students regarding their legal rights under the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act (29 U.S.C. 794); and
 (4)in order to provide appropriate accommodations to students with disabilities, carry out the following:
 (A)Adopt policies that, at a minimum, make any of the following documentation submitted by a student sufficient to establish that such student is an individual with a disability:
 (i)Documentation that the individual has had an individualized education program in accordance with section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)), including an individualized education program that may be not current or past-date on the date of the determination.
 (ii)Documentation that the individual has had a plan prepared under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (iii)A plan or record of service for the individual from a private school, a local educational agency, a State educational agency, or an institution of higher education provided in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (iv)A record or evaluation from a licensed professional finding that the individual has a disability. (v)A plan or record of disability from another institution of higher education.
 (vi)Documentation of a disability due to service in the uniformed services, as defined in section 484C(a).
 (B)Adopt policies that are transparent and explicit regarding the process by which the institution determines eligibility for accommodations.
 (C)Disseminate the information described in subparagraph (B) to students, parents, and faculty— (i)in an accessible format;
 (ii)during student orientation; and (iii)by making such information readily available on a public website of the institution.
 (D)If applicable, provide accommodations to students with mental health disabilities. 765B.Competitive grant for innovation and accessibility (a)Grants authorized (1)In generalFrom amounts appropriated under section 765C, the Secretary may award grants on a competitive basis to institutions of higher education to enable the institutions to carry out the activities described under subsection (c).
 (2)DurationA grant under this subpart shall be awarded for a period of 5 years. (3)Consideration in making awardsIn awarding grants under this subsection, the Secretary shall consider the following:
 (A)Providing an equitable geographic distribution of such awards. (B)Ensuring that the activities to be assisted are developed for a range of types and sizes of institutions of higher education.
 (b)ApplicationEach institution of higher education desiring to receive a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include—
 (1)a description of how the institution will carry out the activities under this section; (2)a description of the consultation the institution has had with a broad range of people within the institution, including individuals with expertise in disability supports or special education, in developing the information under paragraph (1);
 (3)a plan for the sustainability of the program after the end of the grant period; and (4)a written business plan for revenue and expenditures to be provided to the Department under subsection (d).
 (c)ActivitiesA grant awarded under this section shall be used to— (1)develop and implement across the institution of higher education, a universal design for learning framework for course design and instructional materials to improve campus-wide accessibility to instruction, materials, and the learning environment; or
 (2)develop or improve distance education courses consistent with the principles of universal design for learning to improve accessibility of instruction and materials.
								(d)Reports
 (1)Grant recipient reportsAn institution of higher education awarded a grant under this subpart shall evaluate and disseminate to other institutions of higher education, the information obtained through the activities described in subsection (c).
 (2)Initial report by SecretaryNot later than one year after the date of the enactment of this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this part, including a review of the activities and program performance of such projects based on existing information as of the date of the report.
 (3)Final report by SecretaryNot later than 6 years after the date of the first award of a grant under subsection (a), the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—
 (A)reviews the activities and program performance of the projects authorized under this subsection; and
 (B)provides guidance and recommendations on how effective projects can be replicated.; and (3)by amending section 765C, as so redesignated, by striking 2009 and inserting 2018.
				103.Accessible instructional materials and technology
 (a)Establishment of commissionThe Speaker of the House of Representatives, the President pro tempore of the Senate, and the Secretary of Education shall establish an independent commission, comprised of key stakeholders, to develop guidelines for accessible postsecondary electronic instructional materials and related technologies in order—
 (1)to ensure students with disabilities are afforded the same educational benefits provided to students without disabilities through the use of electronic instructional materials and related technologies;
 (2)to improve the selection and use of such materials and technologies at institutions of higher education; and
 (3)to encourage entities that produce such materials and technologies to make accessible versions more readily available in the market.
 (b)ReviewIn carrying out subsection (a), the commission shall— (1)review applicable information technology accessibility standards; and
 (2)compile and annotate such accessibility standards as an additional information resource for institutions of higher education and companies that service the higher education market.
					(c)Membership
 (1)Stakeholder groupsThe commission shall be composed of representatives from the following categories: (A)Communities of persons with disabilities for whom the accessibility of postsecondary electronic instructional materials and related technologies is a significant factor in ensuring equal participation in higher education, and nonprofit organizations that provide accessible electronic materials to these communities.
 (B)Higher education leadership, including university presidents, provosts, deans, vice presidents or deans of libraries, chief information officers, and other senior institutional executives.
 (C)Developers of postsecondary electronic instructional materials and manufacturers of related technologies.
 (2)Appointment of membersThe commission members shall be appointed as follows: (A)6 members, 2 from each category described in paragraph (1), shall be appointed by the Speaker of the House of Representatives, 3 of whom shall be appointed on the recommendation of the majority leader of the House of Representatives and 3 of whom shall be appointed on the recommendation of the minority leader of the House of Representatives, with the Speaker ensuring that 1 developer of postsecondary electronic instructional materials and 1 manufacturer of related technologies are appointed. The Speaker shall also appoint 2 additional members, 1 student with a disability and 1 faculty member from an institution of higher education.
 (B)6 members, 2 from each category described in paragraph (1), shall be appointed by the President pro tempore of the Senate, 3 of whom shall be appointed on the recommendation of the majority leader of the Senate and 3 of whom shall be appointed on the recommendation of the minority leader of the Senate, with the President pro tempore ensuring that 1 developer of postsecondary electronic instructional materials and 1 manufacturer of related technologies are appointed. The President pro tempore shall also appoint 2 additional members, 1 student with a disability and 1 faculty member from an institution of higher education.
 (C)3 members, each of whom must possess extensive, demonstrated technical expertise in the development and implementation of accessible postsecondary electronic instructional materials, shall be appointed by the Secretary of Education. 1 of these members shall represent postsecondary students with disabilities, 1 shall represent higher education leadership, and 1 shall represent developers of postsecondary electronic instructional materials.
 (3)Eligibility to serve as a memberFederal employees are ineligible for appointment to the commission. An appointee to a volunteer or advisory position with a Federal agency or related advisory body may be appointed to the commission so long as his or her primary employment is with a non-Federal entity and he or she is not otherwise engaged in financially compensated work on behalf of the Federal Government, exclusive of any standard expense reimbursement or grant-funded activities.
					(d)Authority and administration
 (1)AuthorityThe commission’s execution of its duties shall be independent of the Secretary of Education, the Attorney General, and the head of any other agency or department of the Federal Government with regulatory or standard setting authority in the areas addressed by the commission.
					(2)Administration
 (A)StaffingThere shall be no permanent staffing for the commission. (B)LeadershipCommission members shall elect a chairperson from among the appointees to the commission.
 (C)Administrative supportThe Commission shall be provided administrative support, as needed, by the Secretary of Education through the Office of Postsecondary Education of the Department of Education.
						(e)Duties
 (1)GuidelinesNot later than 18 months after the date of enactment of this Act, subject to a 6-month extension that it may exercise at its discretion, the commission shall—
 (A)develop and issue guidelines for accessible postsecondary electronic instructional materials, and related technologies; and
 (B)in developing the guidelines, the commission shall— (i)establish a technical panel pursuant to paragraph (4) to support the commission in developing the guidelines;
 (ii)develop criteria for determining which materials and technologies constitute postsecondary electronic instructional materials and related technologies;
 (iii)identify existing national and international accessibility standards that are relevant to student use of postsecondary electronic instructional materials and related technologies at institutions of higher education;
 (iv)identify and address any unique pedagogical and accessibility requirements of postsecondary electronic instructional materials and related technologies that are not addressed, or not adequately addressed, by the identified, relevant existing accessibility standards;
 (v)identify those aspects of accessibility, and types of postsecondary instructional materials and related technologies, for which the commission cannot produce guidelines or which cannot be addressed by existing accessibility standards due to—
 (I)inherent limitations of commercially available technologies; or (II)the challenges posed by a specific category of disability that covers a wide spectrum of impairments and capabilities which makes it difficult to assess the benefits from particular guidelines on a categorical basis;
 (vi)ensure that the guidelines are consistent with the requirements of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act (42 U.S.C. 12131 et seq.; 42 U.S.C. 12181 et seq.);
 (vii)ensure that the guidelines are consistent, to the extent feasible and appropriate, with the technical and functional performance criteria included in the national and international accessibility standards identified by the commission as relevant to student use of postsecondary electronic instructional materials and related technologies;
 (viii)allow for the use of an alternative design or technology that results in substantially equivalent or greater accessibility and usability by individuals with disabilities than would be provided by compliance with the guidelines; and
 (ix)provide that where electronic instructional materials, or related technologies, that comply fully with the guidelines are not commercially available, or where such compliance is not technically feasible, the institution may select the product that best meets the guidelines consistent with the institution’s business and pedagogical needs.
 (2)Annotated list of information technology standardsNot later than 18 months after the date of the enactment of this Act, subject to a 6-month extension that it may exercise at its discretion, the commission established in section 2 shall, with the assistance of the technical panel established under paragraph (4), develop and issue an annotated list of information technology standards.
 (3)ApprovalIssuance of the guidelines and annotated list of information technology standards shall require approval of at least 75 percent of the members of the commission.
 (4)Technical panelNot later than 1 month after first meeting, the Commission shall appoint and convene a panel of 12 technical experts, each of whom shall have extensive, demonstrated technical experience in developing, researching, or implementing accessible postsecondary electronic instructional materials, or related technologies. The commission has discretion to determine a process for nominating, vetting, and confirming a panel of experts that fairly represents the stakeholder communities on the commission. The technical panel shall include a representative from the United States Access Board.
 (f)Review of guidelinesNot later than 5 years after issuance of the guidelines and annotated list of information technology standards described in subsections (a) and (b), and every 5 years thereafter, the Secretary of Education shall publish a notice in the Federal Register requesting public comment about whether there is a need to reconstitute the commission to update the guidelines and annotated list of information technology standards to reflect technological advances, changes in postsecondary electronic instructional materials and related technologies, or updated national and international accessibility standards. The Secretary shall then submit a report and recommendation to Congress regarding whether the Commission should be reconstituted.
				(g)Rule of application
 (1)Nonconforming Postsecondary Electronic Instructional Materials Or Related TechnologiesNothing in this section shall be construed to require an institution of higher education to require, provide, or both recommend and provide, postsecondary electronic instructional materials or related technologies that conform to the guidelines. However, an institution that selects or uses nonconforming postsecondary electronic instructional materials or related technologies must otherwise comply with existing obligations under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act (42 U.S.C. 12131 et seq.; 42 U.S.C. 12181 et seq.) to provide access to the educational benefit afforded by such materials and technologies through provision of appropriate and reasonable modification, accommodation, and auxiliary aids or services.
 (2)Relationship To Existing Laws And RegulationsWith respect to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), nothing in this Act may be construed—
 (A)to authorize or require conduct prohibited under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973, including the regulations issued pursuant to those laws;
 (B)to expand, limit, or alter the remedies or defenses under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973;
 (C)to supersede, restrict, or limit the application of the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973; or
 (D)to limit the authority of Federal agencies to issue regulations pursuant to the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1973.
 (h)DefinitionsIn this section: (1)Annotated list of information technology standardsThe term annotated list of information technology standards means a list of existing national and international accessibility standards relevant to student use of postsecondary electronic instructional materials and related technologies, and to other types of information technology common to institutions of higher education, such as institutional websites or registration systems, annotated by the commission established pursuant to this section. The annotated list of information technology standards is intended to serve solely as a reference tool to inform any consideration of the relevance of such standards in higher education contexts.
 (2)Postsecondary electronic instructional materialsThe term postsecondary electronic instructional materials means digital curricular content that is required, provided, or both recommended and provided by an institution of higher education for use in a postsecondary instructional program.
 (3)Related technologiesThe term related technologies refers to any software, applications, learning management or content management systems, and hardware that an institution of higher education requires, provides, or both recommends and provides for student access to and use of postsecondary electronic instructional materials in a postsecondary instructional program.
 (4)Technical panelThe term technical panel means a group of experts with extensive, demonstrated technical experience in the development and implementation of accessibility features for postsecondary electronic instructional materials and related technologies, established by the Commission pursuant to subsection (e)(4), which will assist the commission in the development of the guidelines and annotated list of information technology standards authorized under this Act.
					104.Postsecondary programs for students with intellectual disabilities
 (a)PurposeSection 766 of the Higher Education Act of 1965 (20 U.S.C. 1140f) is amended to read as follows:  766.PurposeIt is the purpose of this subpart to support inclusive programs that promote the successful transition of students with intellectual disabilities into higher education and the earning of a recognized educational credential or recognized postsecondary credential issued by the institution of higher education..
 (b)Programs for students with intellectual disabilitiesSection 767 of the Higher Education Act of 1965 (20 U.S.C. 1140g) is amended to read as follows:  767.Inclusive higher education programs for students with intellectual disabilities (a)Grants authorized (1)In generalFrom amounts appropriated under section 769(a), the Secretary shall annually award grants, on a competitive basis, to institutions of higher education (or consortia of institutions of higher education), to enable the institutions or consortia to create or expand high quality, inclusive higher education programs for students with intellectual disabilities.
 (2)AdministrationThe program under this section shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services of the Department of Education.
 (3)Duration of grantsA grant under this section shall be awarded for a period of 5 years. (b)ApplicationAn institution of higher education or a consortium desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Award basisIn awarding grants under this section, the Secretary shall— (1)provide for an equitable geographic distribution of such grants;
 (2)provide grant funds for inclusive higher education programs for students with intellectual disabilities that will serve areas that are underserved by programs of this type;
 (3)in the case of an institution of higher education that provides institutionally owned or operated housing for students attending the institution, award grants only to such institutions that integrate students with intellectual disabilities into the housing offered to students without disabilities or to institutions that provide such integrated housing through providing supports to students directly or through partnerships with other organizations;
 (4)provide grant funds to encourage involvement of students attending institutions of higher education in the fields of special education, general education, vocational rehabilitation, assistive technology, or related fields in the program;
 (5)select applications that— (A)demonstrate an existing comprehensive transition and postsecondary education program for students with intellectual disabilities that is title IV eligible; or
 (B)agree to establish such a program; and (6)give preference to applications submitted under subsection (b) that agree to incorporate into the inclusive higher education program for students with intellectual disabilities carried out under the grant one or more of the following elements:
 (A)The formation of a partnership with any relevant agency serving students with intellectual disabilities, such as a vocational rehabilitation agency.
 (B)Applications that represent geographically underserved States. (d)Use of funds; requirementsAn institution of higher education or consortium receiving a grant under this section shall—
 (1)use the grant funds to establish an inclusive higher education program for students with intellectual disabilities that—
 (A)serves students with intellectual disabilities; (B)provides individual supports and services for the academic and social inclusion of students with intellectual disabilities in academic courses, extracurricular activities, and other aspects of the regular postsecondary program;
 (C)with respect to the students with intellectual disabilities participating in the program, provides a focus on—
 (i)academic and career development; (ii)socialization and inclusion with the general student population;
 (iii)independent living skills, including self-advocacy skills; and (iv)integrated work experiences and career skills that lead to competitive integrated employment;
 (D)integrates person-centered planning in the development of the course of study for each student with an intellectual disability participating in the program;
 (E)plans for the sustainability of the program after the end of the grant period, with a written business plan for revenue and expenditures to be provided to the Department by the end of year 3; and
 (F)awards a recognized educational credential or recognized postsecondary credential for students with intellectual disabilities upon the completion of the program;
 (2)in the case of an institution of higher education that provides institutionally owned or operated housing for students attending the institution or integrated housing through providing supports to students directly or through partnerships with other organizations, provide for the integration of students with intellectual disabilities into housing offered to students without disabilities;
 (3)participate with the coordinating center established under section 777(b) in the evaluation of the program, including by regularly submitting data on experiences and outcomes of individual students participating in the program; and
 (4)partner with one or more local educational agencies to support students with intellectual disabilities participating in the program who are eligible for special education and related services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), including the use of funds available under part B of such Act (20 U.S.C. 1411 et seq.) to support the participation of such students in the program.
 (e)Matching requirementAn institution of higher education (or consortium) that receives a grant under this section shall provide matching funds toward the cost of the inclusive higher education program for students with intellectual disabilities carried out under the grant. Such matching funds may be provided in cash or in-kind, and shall be in an amount of not less than 25 percent of the amount of such costs.
							(f)Data Collection and Transmission
 (1)In generalAn institution or consortium receiving a grant under this section shall collect and transmit to the coordinating center established under section 777(b) on an annual basis for each student who is enrolled in the program, student-level information related to the experiences and outcomes of students who participate in the inclusive higher education program for students with intellectual disabilities.
 (2)Longitudinal dataEach grantee shall collect longitudinal outcome data from each student participating in the program and transmit such data to the coordinating center established under section 777(b). Such longitudinal data shall be collected for every student each year for 5 years after the student graduates from, or otherwise exits, the program.
 (3)Data to be collectedThe program-level information and data and student-level information and data to be collected under this subsection shall include—
 (A)the number and type of postsecondary education courses taken and completed by the student; (B)credits the student earned and whether or not the student earned a recognized educational credential or recognized postsecondary credential issued by the institution of higher education;
 (C)academic outcomes; (D)competitive, integrated employment outcomes;
 (E)independent living outcomes; and (F)social outcomes.
 (g)ReportNot later than 5 years after the date of the first grant awarded under this section, the Secretary shall prepare and disseminate a report to the authorizing committees and to the public that—
 (1)reviews the activities of the inclusive higher education programs for students with intellectual disabilities funded under this section; and
 (2)provides guidance and recommendations on how effective programs can be replicated.. (c)Authorization of appropriationsSection 769(a) of the Higher Education Act of 1965 (20 U.S.C. 1140i) is amended by striking 2009 and inserting 2018.
				105.National Technical Assistance Center and National Coordinating Center for Inclusion of Students
			 with Intellectual Disabilities
 (a)In generalSection 777 of the Higher Education Act of 1965 (20 U.S.C. 1140q) is amended to read as follows:  777.National Technical Assistance Center and Coordinating Center for Inclusion of Students with Intellectual Disabilities (a)National Technical Assistance Center (1)In generalFrom amounts appropriated under paragraph (5), the Secretary shall award a grant to, or enter into a contract or cooperative agreement with, an eligible entity to provide for the establishment and support of a National Technical Assistance Center. The National Technical Assistance Center shall carry out the duties set forth in paragraph (4).
 (2)AdministrationThe program under this section shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services.
 (3)Eligible entityIn this subpart, the term eligible entity means an institution of higher education, a nonprofit organization, or partnership of two or more such institutions or organizations, with demonstrated expertise in—
 (A)transitioning students with disabilities from secondary school to postsecondary education; (B)supporting students with disabilities in postsecondary education;
 (C)technical knowledge necessary for the dissemination of information in accessible formats; and (D)working with diverse types of institutions of higher education, including community colleges.
 (4)DutiesThe duties of the National Technical Assistance Center shall include the following: (A)Assistance to students and familiesThe National Technical Assistance Center shall provide information and technical assistance to students with disabilities and the families of students with disabilities to support students across the broad spectrum of disabilities, including—
 (i)information to assist individuals with disabilities who are prospective students of an institution of higher education in planning for postsecondary education while the students are in secondary school;
 (ii)information and technical assistance provided to individualized education program teams (as defined in section 614(d)(1) of the Individuals with Disabilities Education Act) for secondary school students with disabilities, and to early outreach and student services programs, including programs authorized under subparts 2, 4, and 5 of part A of title IV, to support students across a broad spectrum of disabilities with the successful transition to postsecondary education;
 (iii)research-based supports, services, and accommodations which are available in postsecondary settings, including services provided by other agencies such as vocational rehabilitation;
 (iv)information on student mentoring and networking opportunities for students with disabilities; and (v)effective recruitment and transition programs at postsecondary educational institutions.
 (B)Assistance to institutions of higher educationThe National Technical Assistance Center shall provide information and technical assistance to faculty, staff, and administrators of institutions of higher education to improve the services provided to, the accommodations for, the retention rates of, and the completion rates of, students with disabilities in higher education settings, which may include—
 (i)collection and dissemination of best and promising practices and materials for accommodating and supporting students with disabilities, including practices and materials supported by the grants, contracts, or cooperative agreements authorized under subparts 1, 2, and 3;
 (ii)development and provision of training modules for higher education faculty on exemplary practices for accommodating and supporting postsecondary students with disabilities across a range of academic fields, which may include universal design for learning and practices supported by the grants, contracts, or cooperative agreements authorized under subparts 1, 2, and 3; and
 (iii)development of technology-based tutorials for higher education faculty and staff, including new faculty and graduate students, on best and promising practices related to support and retention of students with disabilities in postsecondary education.
 (C)Information collection and disseminationThe National Technical Assistance Center shall be responsible for building, maintaining, and updating a database of disability support services information with respect to institutions of higher education, or for expanding and updating an existing database of disabilities support services information with respect to institutions of higher education. Such database shall be available to the general public through a website built to high technical standards of accessibility practicable for the broad spectrum of individuals with disabilities. Such database and website shall include available information on—
 (i)disability documentation requirements; (ii)support services available;
 (iii)links to financial aid; (iv)accommodations policies;
 (v)accessible instructional materials; (vi)other topics relevant to students with disabilities; and
 (vii)the information in the report described in subparagraph (E). (D)Disability support servicesThe National Technical Assistance Center shall work with organizations and individuals with proven expertise related to disability support services for postsecondary students with disabilities to evaluate, improve, and disseminate information related to the delivery of high quality disability support services at institutions of higher education.
 (E)Review and reportNot later than three years after the establishment of the National Technical Assistance Center, and every two years thereafter, the National Technical Assistance Center shall prepare and disseminate a report to the Secretary and the authorizing committees analyzing the condition of postsecondary success for students with disabilities. Such report shall include—
 (i)a review of the activities and the effectiveness of the programs authorized under this part; (ii)annual enrollment and graduation rates of students with disabilities in institutions of higher education from publicly reported data;
 (iii)recommendations for effective postsecondary supports and services for students with disabilities, and how such supports and services may be widely implemented at institutions of higher education;
 (iv)recommendations on reducing barriers to full participation for students with disabilities in higher education; and
 (v)a description of strategies with a demonstrated record of effectiveness in improving the success of such students in postsecondary education.
 (F)Staffing of the centerIn hiring employees of the National Technical Assistance Center, the National Technical Assistance Center shall consider the expertise and experience of prospective employees in providing training and technical assistance to practitioners.
 (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000. (b)The National Coordinating Center for Inclusion of Students with Intellectual Disabilities (1)Definition of eligible entityIn this subsection, the term eligible entity means an entity, or a partnership of entities, that has demonstrated expertise in the fields of—
 (A)higher education; (B)the education of students with intellectual disabilities;
 (C)the development of inclusive higher education programs for students with intellectual disabilities; and
 (D)evaluation and technical assistance. (2)In generalFrom amounts appropriated under paragraph 7, the Secretary shall enter into a cooperative agreement, on a competitive basis, with an eligible entity for the purpose of establishing a coordinating center for institutions of higher education that offer inclusive higher education programs for students with intellectual disabilities, including institutions participating in grants authorized under subpart 2, to provide technical assistance and evaluations for such programs, including systematic collection of annual student and program data and facilitation of outcomes data of students with intellectual disabilities.
 (3)AdministrationThe program under this subsection shall be administered by the office in the Department that administers other postsecondary education programs in consultation with the Office of Special Education and Rehabilitative Services.
 (4)DurationThe Secretary shall enter into a cooperative agreement under this subsection for a period of five years.
 (5)Requirements of cooperative agreementThe eligible entity entering into a cooperative agreement under this subsection shall establish and maintain a coordinating center that shall—
 (A)serve as the technical assistance entity for all inclusive higher education programs and comprehensive transition and postsecondary programs for students with intellectual disabilities;
 (B)provide technical assistance regarding the development, evaluation, and continuous improvement of such programs;
 (C)evaluate such programs using qualitative and quantitative methodologies for measuring program strengths in the areas of academic access, academic enrichment, socialization, competitive integrated employment, attainment of a recognized educational credential or recognized postsecondary credential, and independent living;
 (D)create and maintain a database of student and program level data reflecting implementation of the inclusive higher education program that receives a grant under this subpart;
 (E)create and maintain a mechanism to consolidate follow up data on student outcomes collected by inclusive higher education programs funded through previous grant cycles;
 (F)assist recipients of grants under subpart 2 in efforts to award a recognized educational credential or recognized postsecondary credential to students with intellectual disabilities upon the completion of such programs;
 (G)identify model memoranda of agreement for use between or among institutions of higher education and State and local agencies providing funding for such programs;
 (H)develop recommendations for the necessary components of such programs, such as— (i)academic, career and technical, social, and independent living skills;
 (ii)evaluation of student progress; (iii)program administration and evaluation;
 (iv)student eligibility; (v)issues regarding the equivalency of a student’s participation in such programs to semester, trimester, quarter, credit, or clock hours at an institution of higher education, as the case may be; and
 (vi)access to student housing for students participating in the inclusive higher education programs, including accommodations and services that support independent living;
 (I)review and analyze— (i)policy impact of inclusive higher education on Federal and State legislation; and
 (ii)funding streams for such programs; (J)provide recommendations regarding the funding streams described in paragraph (H)(ii);
 (K)develop mechanisms for regular communication, outreach and dissemination of information about inclusive higher education programs for students with intellectual disabilities under subpart 2 between or among such programs and to families and prospective students;
 (L)host a meeting of all recipients of grants under subpart 2 not less often than once each year; and (M)convene a work group to continue the development of and recommendations for model criteria, standards, and components of inclusive higher education programs and comprehensive transition and postsecondary programs for students with intellectual disabilities, that are appropriate for the development of accreditation standards—
 (i)which work group shall include— (I)an expert in higher education;
 (II)an expert in special education; (III)a disability organization that represents students with intellectual disabilities;
 (IV)a representative from the National Advisory Committee on Institutional Quality and Integrity; and (V)a representative of a regional or national accreditation agency or association; and
 (ii)the work group will carry out the following activities— (I)conduct outreach to accrediting agencies;
 (II)develop a technical guidance document to support implementation of the model standards; (III)develop and conduct a protocol for field testing and implementing the model standards; and
 (IV)update recommendations for the model standards, criteria, and components of such programs, as applicable.
 (6)ReportNot later than 5 years after the date of the establishment of the coordinating center under this subsection, the coordinating center shall report to the Secretary, the authorizing committees, and the National Advisory Committee on Institutional Quality and Integrity on the activities described in paragraph (5).
 (7)Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for fiscal year 2018 and each of the five succeeding fiscal years..
 (b)Authorization of appropriationsSection 778 of the Higher Education Act of 1965 is repealed. 106.DefinitionsSection 760 of the Higher Education Act of 1965 (20 U.S.C. 1140) is amended to read as follows:
				
 760.DefinitionsIn this part: (1)Comprehensive transition and postsecondary program for students with intellectual disabilitiesThe term comprehensive transition and postsecondary program for students with intellectual disabilities means a program that leads to a recognized educational credential or recognized postsecondary credential issued by an institution of higher education that meets each of the following requirements:
 (A)Is offered by an institution of higher education. (B)Is designed to support students with intellectual disabilities who are seeking to continue academic, career and technical, and independent living instruction at an institution of higher education in order to prepare for competitive integrated employment.
 (C)Includes student advising and a program of study. (D)Requires students with intellectual disabilities to participate on not less than a half-time basis as determined by the institution, with such participation focusing on academic and career development components and occurring through one or more of the following activities:
 (i)Regular enrollment in credit-bearing courses with students without disabilities that are offered by the institution.
 (ii)Auditing or participating in courses with students without disabilities that are offered by the institution and for which the student does not receive regular academic credit.
 (iii)Enrollment in noncredit-bearing, nondegree courses with students without disabilities. (iv)Participation in internships, apprenticeships, or work-based experiences in competitive integrated settings for a semester, or multiple semesters.
 (E)Requires students with intellectual disabilities to be socially and academically integrated with students without disabilities to the maximum extent practicable.
 (2)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101. (4)Office of accessibilityThe term Office of Accessibility has the meaning given to the office of disability services of the institution or equivalent office.
 (5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 101 of the Workforce Innovation and Opportunity Act. (6)Student with an intellectual disabilityThe term student with an intellectual disability means a student—
 (A)with a cognitive impairment, characterized by significant limitations in— (i)intellectual and cognitive functioning; and
 (ii)adaptive behavior as expressed in conceptual, social, and practical adaptive skills; (B)who is currently, or was formerly, eligible for a free appropriate public education under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and
 (C)or, in the case of a student who has not currently or formerly been found eligible for a free appropriate education under the Individuals with Disabilities Education Act, or a student who has not previously been found eligible as a student with an intellectual disability under IDEA, documentation establishing that the student has an intellectual disability, such as—
 (i)a documented comprehensive and individualized psycho-educational evaluation and diagnosis of an intellectual disability by a psychologist or other qualified professional; or
 (ii)a record of the disability from a local or State educational agency, or government agency, such as the Social Security Administration or a vocational rehabilitation agency, that identifies the intellectual disability.
 (7)Universal design for learningThe term universal design for learning means a scientifically valid framework for guiding educational practice that— (A)provides flexibility in the ways information is presented, in the ways students respond or demonstrate knowledge and skills, and in the ways students are engaged; and
 (B)reduces barriers in instruction, provides appropriate accommodations, supports, and challenges and maintains high achievement expectations for all students, including students with disabilities and students who are limited English proficient..
			IIMiscellaneous provisions
 201.Submission of data with respect to students with disabilitiesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), is amended by adding at the end the following:
				
 (30)The institution will submit, for inclusion in the Integrated Postsecondary Education Data System of the Department or any other Federal postsecondary institution data collection effort, key data related to undergraduate and graduate students enrolled at the institution who are formally registered as students with disabilities with the institution’s office of accessibility, including the total number of students with disabilities enrolled, the number of students accessing or receiving accommodation, the percentage of students with disabilities of all undergraduate students, and the total number of undergraduate certificates or degrees awarded to students with disabilities. An institution shall not be required to submit the information described in the preceding sentence if the number of such students would reveal personally identifiable information about an individual student..
 202.Training for realtime writers to provide closed captioning and court reporting servicesSection 872(e) of the Higher Education Act of 1965 (20 U.S.C. 1161s(e)) is amended by striking 2009 and inserting 2018. 203.Perfecting amendmentSection 103(6) of the Higher Education Act of 1965 (20 U.S.C. 1003(6)) is amended by striking section 3(2) and inserting section 3.
			